NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30119

                Plaintiff-Appellee,             D.C. No. 9:14-cr-00042-DLC-2

 v.

DONALD ROSS FOREMAN,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Montana
                   Dana L. Christensen, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Donald Ross Foreman appeals from the district court’s order denying his

motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). We

have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, see

United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021), and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Foreman asserts that he is entitled to compassionate release in light of his

medical conditions and because the 18 U.S.C. § 3553(a) factors weigh in favor of

release. Contrary to Foreman’s contention, the record reflects that the district court

properly considered each of his arguments for release, including the conditions at

his facility, the public health concerns generally posed by the COVID-19

pandemic, and the seriousness of his medical conditions. The court concluded,

however, that Foreman’s medical conditions were already accounted for in his

below-Guidelines sentence and that early release would “denigrate the seriousness

of his offense” and was not warranted under the § 3553(a) factors. The court’s

conclusion was reasonable in light of the record, and it did not abuse its discretion

in denying relief. See United States v. Robertson, 895 F.3d 1206, 1213 (9th Cir.

2018) (district court abuses its discretion only if its decision is illogical,

implausible, or without support in the record).

       AFFIRMED.




                                            2                                    21-30119